Citation Nr: 0711964	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  00-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart condition.  

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1981 and April 1986 to January 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for mitral valve 
prolapse (claimed as chest pains), continued a noncompensable 
evaluation of the right knee condition, and denied service 
connection for tinnitus.  

A January 2000 rating decision subsequently granted an 
increased evaluation of 20 percent for the right knee 
disability, effective September 11, 1997.  

In his January 2000 Form 9 (substantive appeal), the veteran 
requested a hearing before a Veterans Law Judge sitting at 
the RO (Travel Board hearing).  However, in a March 2000 
statement, the veteran indicated that he wished to withdraw 
his request for a Travel Board hearing, and, instead, he 
wanted a hearing before Regional Office personnel (RO 
hearing).  The veteran testified at an RO hearing in April 
2000.  A transcript of that hearing is of record.  

A July 2004 rating decision granted service connection for 
tinnitus and bilateral hearing loss.  The grant of service 
connection for tinnitus constitutes a full grant of the 
benefit sought on appeal, and this issue is no longer in 
appellate status.  In the July 2004 supplemental statement of 
the case, the RO also granted an increased evaluation of 30 
percent for the veteran's right knee disability, effective 
September 11, 1997.  

Despite the increased evaluation assigned for the veteran's 
right knee disability, he has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation and his claim remains 
in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded the claims for further development in 
November 2005.  

In a September 2005 statement the veteran raised the issues 
of entitlement to service connection for depression, a left 
knee condition, a right shoulder condition, and back pain, to 
include as secondary to his service connected disabilities.  
The veteran also raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  

The Board notes that an August 1991 rating decision denied 
service connection for a left knee condition and a March 2003 
rating decision denied service connection for depression.  
Therefore, the requests to reopen claims of entitlement to 
service connection for depression and a left knee condition, 
the claims of entitlement to service connection for a right 
shoulder condition and back pain, as well as the claim of 
entitlement to TDIU, are referred to the RO for appropriate 
action.  

The reopened claim of entitlement to service connection for a 
heart condition and the claim of entitlement to an increased 
evaluation for a right knee disability, currently evaluated 
as 30 percent disabling, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1991 rating decision which denied service 
connection for mitral valve prolapse, claimed as chest pain, 
is final.  

2.  Evidence received since the August 1991 rating decision 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been associated with the claims 
file subsequent to the final August 1991 rating decision, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the claim 
for service connection for a heart condition, further notice 
or assistance is unnecessary to aid the veteran in 
substantiating this claim.  



II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The veteran was initially denied service connection for 
mitral valve prolapse, claimed as chest pain, in an August 
1991 rating decision.  This denial was based on the fact that 
mitral valve prolapse was deemed to be a medical finding 
only, and not a ratable disability.  The veteran filed a 
timely notice of disagreement in October 1991 and was 
furnished a statement of the case (SOC) in December 1991, 
however, he did not file a timely substantive appeal and the 
August 1991 rating decision became final.  38 C.F.R. 
§§ 19.32, 20.202, 20.302, 20.1103.  

The evidence of record at the time of the August 1991 rating 
decision included service medical records, reflecting 
diagnoses of chest pain and mitral valve prolapse.  An August 
1990 Medical Board Report noted that the veteran had a normal 
chest X-ray, and that his July 1990 echocardiogram and August 
1990 cardiac catheterization were both within normal limits.  
The Medical Board diagnosis was chest pain of uncertain 
etiology.  The December 1990 separation examination included 
a diagnosis of symptomatic mitral valve prolapse.  

Also of record at the time of the August 1991 rating decision 
was a June 1991 VA examination at which the veteran 
complained of chest pain.  X-rays of the chest were normal.  
The assessment was recurrent and chronic atypical chest pain 
with history of mild mitral valve prolapse on echo.  

The veteran did not perfect an appeal of the August 1991 
rating decision, therefore, that rating decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.  

For claims filed prior to August 29, 2001, as in this case 
(filed in 1998), new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence submitted since August 1991 includes a record of 
VA treatment from January 1992, when the veteran presented 
with complaints of chest pain.  The diagnosis was recurrent 
chest pain secondary to mitral valve prolapse.  In addition, 
a March 1992 fax from a German hospital indicated that the 
veteran was admitted on an emergency basis and that the 
treating physician diagnosed angina-pectoris, symptomatic.  
Also associated with the claims file is a March 2000 letter 
in which Dr. Mogul stated that he had been treating the 
veteran since September 1996 and that, at a February 1999 
office visit, he had reported that he was experiencing 
continued daily episodes of chest discomfort and 
palpitations, for which he had been taking nitroglycerine.  
Dr. Mogul opined that the veteran's heart condition was 
service related.  

Also submitted since the August 1991 rating decision are VA 
treatment records from March 1999 to September 2006 including 
diagnoses of and treatment for hypertension.  In addition, 
during treatment in July 2001 the veteran described a 
continuity of symptomatology of chest pain since service.  

The above evidence is new and material because it was not 
previously submitted and it suggests the presence of a 
current heart condition, as evidenced in the private and VA 
treatment records, possibly related to service, as reflected 
in the March 2000 opinion of Dr. Mogul and the veteran's July 
2001 assertion of a continuity of symptomatology.  Therefore, 
this evidence is not cumulative and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  Thus the claim is 
reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a heart condition is 
reopened.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  The threshold for finding a 
link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

As discussed above, VA and private treatment records reflect 
findings of chest pain secondary to mitral valve prolapse, 
angina pectoris, symptomatic, and hypertension.  The veteran 
has reported a continuity of symptomatology of chest pain 
since service.  Such report can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, at 83.  

While the veteran was afforded a VA examination to evaluate 
his claimed heart condition in June 1991, the examiner did 
not acknowledge review of the claims file or include an 
opinion as to the etiology of chronic and atypical chest pain 
with a history of mitral valve prolapse.  In addition, while 
Dr. Mogul opined that the veteran's heart condition is 
service related, he did not include a diagnosis of the heart 
condition and it is not clear that he reviewed the veteran's 
records in rendering his opinion.  Dr. Mogul also provided no 
rationale for his opinion.  

Thus, a VA examination is needed so that an objective medical 
professional can review the claims file and determine whether 
the veteran has any current heart disability, and, if so, 
whether such disability is related to service.  See Roberts 
v. Derwinski, 2 Vet. App. 387 (1992) (holding that the 
veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence).  

The Board notes that the claims file includes several medical 
records in German.  An October 2000 letter from the RO 
requested that such records be translated, however, a 
handwritten response indicates that the documents are in 
English.  While some reports of treatment from the veteran's 
treatment in Germany are in English, including the March 1992 
fax discussed above, it does not appear that all records have 
been translated.  On remand, any pertinent records should be 
translated.  

The veteran's right knee disability was most recently 
evaluated at VA examination in September 2003.  The veteran 
is entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

At the September 2003 VA examination the veteran described 
chronic knee pain and instability.  On examination there was 
some pain on palpation of the right medial aspect of the knee 
and slight locking pain, but no subluxation.  There was no 
specific finding regarding instability.  Range of motion was 
flexion to 90 degrees and extension to -20 degrees.  X-ray of 
the right knee revealed no abnormality, and the diagnosis was 
right knee injury, status-post medial meniscectomy with cyst 
removal with residual well-healed non-disfiguring scar, 
limitation of motion, pain, and moderate diminutive medial 
meniscus secondary to prior meniscal resection and early 
subcondral cystic change within the intercondyle eminence 
confirmed by MRI.  

In September 2005 the veteran reported buckling, swelling, 
and locking of the right knee.  In light of the finding of no 
subluxation, and the absence of a finding regarding 
instability, at the September 2003 VA examination, this 
statement can be read as reporting a worsening of the right 
knee disability.  As such, the veteran is entitled to a VA 
examination to evaluate the current severity of this service 
connected disability.  

Additionally, at VA treatment for right knee pain in March 
2005 the veteran reported that he had fallen while walking 
one week earlier when his right leg gave out.  The assessment 
was right knee pain likely OA but cannot rule out meniscal or 
ligamentous pathology.  The physician did not specify whether 
OA referred to osteoarthritis or old age.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998).  Thus, a new VA examination is necessary to determine 
whether the veteran has osteoarthritis in the right knee, 
and, if so, separate ratings must be considered.  

Finally, the Board notes that during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has not received VCAA notice regarding disability 
ratings or effective dates.  As the claims are being remanded 
for further development, the veteran should be provided with 
such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Review the claims file to determine 
whether any pertinent medical records 
have not yet been translated into 
English.  If so, such records should be 
translated.  

3.  Schedule the veteran for a VA 
examination for the claimed heart 
disability.  The examiner should review 
the claims file, including the March 2000 
opinion by Dr. Mogul, and note that such 
review in the examination report or in an 
addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
heart disability and, if so, whether it 
is at least as likely as not (50 percent 
probability or more) that such disability 
was incurred in or aggravated by service.  
The examiner(s) should offer a complete 
rationale for all opinions given.  

4.  Schedule the veteran for a VA 
orthopedic examination of his right knee.  
The examiner should review the claims 
file and note such review in the 
examination report or in an addendum.  

The examination report should include the 
degrees of flexion and extension of the 
right knee and should indicate whether 
there is any arthritis in the right knee.  
In addition, the examiner should note 
whether there is recurrent subluxation or 
lateral instability (and, if so, whether 
it is slight, moderate, or severe).  

The examiner should also determine 
whether the right knee disability is 
manifested by weakened movement, excess 
fatigability, incoordination, pain, or 
flare ups.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to weakened movement, 
excess fatigability, pain, 
incoordination, or flare ups.  

5.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


